Citation Nr: 1402085	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Amy Kretkowski, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from August 1973 to July 1974.  He died in May 2008.  The appellant is his daughter.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which denied the appellant's claim for service connection for the cause of the Veteran's death.

The Board notes that it has recharacterized the appellant's claim as reflected above to more accurately reflect her contentions.

In her January 2011 substantive appeal, the appellant requested a hearing before the Board at a local VA office.  The appellant's attorney withdrew this request for a hearing in November 2013.  See 38 C.F.R. § 20.704(d) (2013). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran and the appellant's claim.  A review of the Virtual VA claims file reveals adjudicatory documents duplicative of those contained in the paper claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.   
The appellant claims service connection for the cause of the Veteran's death, to include entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151.  Specifically, she alleges that the Veteran's suicide was caused by his use of Methadone prescribed by VA to treat his back disability and that VA committed negligence by prescribing Methadone to the Veteran given his history of depression and substance abuse.  Under 38 U.S.C.A. § 1151 (West 2002), compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.   A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished under any law administered by VA, and the negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002). 

Several opinions have been obtained or submitted with regards to this claim, however, none of these opinions can resolve this claim.  An April 2009 opinion from Dr. R. H. indicated that the author was not directly involved with the Veteran's care and that the Veteran's history of substance and alcohol abuse "could have contributed to his death" while an October 2009 opinion from Dr. T. W. indicated that the use of methadone in combination with other substances "could result in inappropriate decision making."  Such opinions are couched in speculative terms which cannot support a grant of benefits.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  A December 2010 opinion from D. T. indicated that VA's prescribing of Methadone to the Veteran aggravated his symptoms, exaggerated his suicidal ideations and ultimately lead to his death.  However, such opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, a November 2008 statement from Dr. R. L. detailed why he had refused to prescribe Methadone to the Veteran prior to his death, but otherwise offered no opinion as to the instant claim.
Moreover, an April 2009 VA examiner opined that it was less likely as not that the Methadone caused an aggravation of the Veteran's symptoms and his suicide.  However, this examiner did not address the proper inquiry in this case, namely, whether the Veteran suffered an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault, or an event not reasonably foreseeable on the part of VA.  In addition, the appellant cited to multiple medical studies and treatises in support of her contentions in her January 2011 substantive appeal, which the April 2009 VA examiner did not have the opportunity to review and consider.  A new VA opinion is therefore required to adjudicate the instant claim.

In addition, the Board finds that a complete copy of autopsy report related to the Veteran's death would be beneficial in addressing the appellant's contentions.  While a copy of the May 2008 autopsy report is contained the claims file, this document indicates that the blood drug screen results were "pending" and a May 2008 civilian Supplemental Police Report indicates that an empty bottle of Methadone was discovered in the Veteran's possession.  A November 2012 Report of Contact indicates that a signed release form is required to release this information.  Therefore, on remand, the appellant should be requested to either provide a full copy of the autopsy report, to include the results of the blood drug screen, to VA or to provide VA with a release for it to obtain such report.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the complete report of the Veteran's autopsy, to include the blood drug screening results.  The appellant must assist in this matter by providing any necessary release for VA to secure such record.   All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After all outstanding records have been associated with the claims file, return the claims file, to include a copy of this remand, to the April 2009 VA examiner for an addendum opinion.  If the examiner who drafted the April 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  

Request that the examiner provide an opinion regarding the following inquiries:

(A) Did the Veteran incur an additional disability as a result of his use of Methadone prescribed by VA?

(B) If so, was any additional disability caused by VA hospital care, medical or surgical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment; OR was the result of such additional disability an event not reasonably foreseeable?  

The examiner should specifically comment on the appellant's contentions that the Veteran's history of depression and substance abuse rendered the use or prescription of Methadone inappropriate.  In addition, the examiner should specifically comment on the appellant's assertion that VA displayed carelessness, negligence, lack of proper skills and error in judgment by prescribing Methadone to the Veteran.

The examiner should provide a detailed rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remain denied, the appellant and her attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.   §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



